      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 1 of 25 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

NATIONAL FEDERATION OF THE BLIND, INC.
At Jernigan Place
Baltimore, Maryland 21230,
on behalf of its members and itself;

       and

JAMAL MAZRUI,                                      Case No.: ________________________

             Plaintiffs,

       v.

UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT
1900 E Street, NW
Washington, DC 20145-1000,

and

MARGARET WEICHERT,
ACTING DIRECTOR,
UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT
in her Official Capacity
1900 E Street, NW
Washington, DC 20145-1000,

       and

THE BLUE CROSS BLUE SHIELD ASSOCIATION
225 North Michigan Avenue
Chicago, IL 60601,

             Defendants.




                                   COMPLAINT
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 2 of 25 PageID #:1




       Plaintiffs Jamal Mazrui (the “Individually Named Plaintiff”) and the National Federation

of the Blind (“NFB”), on behalf of itself and its members, (collectively, the “Plaintiffs”)

complain of the Defendants and allege herein as follows:

                                       INTRODUCTION

       1.      This action arises from the Defendants’ failure to ensure that the website for the

Blue Cross Blue Shield Federal Employee Program (“BCBS FEP”), https://www.fepblue.org

(“fepblue.org”), is accessible to blind individuals.1    The BCBS FEP is part of the Federal

Employees Health Benefits Program (“FEHBP”), which is the primary source of health insurance

for federal employees and their family members. The FEHBP is the largest employer-sponsored

group health insurance program in the world, covering over 8 million federal employees, family

members, former employees, retirees, and former spouses. Although there are various health

insurance options in the FEHBP, the BCBS FEP is by far the most popular, covering about two

thirds of those participating—roughly 5.3 million people.

       2.      Federal employees, family members, former employees, retirees, and former

spouses may obtain information about their health insurance options from the U.S. Office of

Personnel Management (“OPM”), which administers the FEHBP. OPM, through its Acting

Director Margaret Weichert, provides information about the various plans offered through the

FEHBP, including the BCBS FEP, on its website. This information includes the plan brochures,

rates, and links to the various websites, including the website for the BCBS FEP, fepblue.org.

       3.      When a website is properly formatted, it is universally available to sighted and

blind people alike. Unfortunately, fepblue.org contains barriers that prevent people who are blind


1
 Plaintiffs use the word “blind” to describe individuals who, as a result of a visual impairment,
are substantially limited in the major life activity of seeing. This includes individuals who have
no vision as well as people who have low vision.
                                                 2
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 3 of 25 PageID #:1




from accessing the information, enjoying the services, or taking advantage of the benefits it

offers to sighted persons. Because Defendants have failed to ensure the accessibility of

fepblue.org, they have discriminated against blind persons who are eligible to participate in the

FEHBP, excluded them from full participation in, and denied them the benefits of the

information, services, programs, and activities to which eligible sighted individuals are permitted

24/7, unfettered access. This action seeks to remedy that discrimination and inequality.

                                JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1331 and § 1343, because Plaintiffs’ federal civil rights claims arise under the Rehabilitation

Act, 29 U.S.C. § 794 and § 794d, the Affordable Care Act, 42 U.S.C. § 18116, and the Americans

with Disabilities Act, 42 U.S.C. § 12182.

       5.      This Court has supplemental jurisdiction over Plaintiffs’ state law claim pursuant

to 28 U.S.C. § 1367(a) as such claims “are so related to claims in the action … that they form

part of the same case or controversy.”

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendant, The Blue Cross Blue Shield Association, resides in this District.

                                            PARTIES

       7.      Plaintiff Jamal Mazrui is a resident of Seattle, Washington, a member of the NFB,

and a former employee of the federal government. Mr. Mazrui is blind. He is a person with a

disability as defined by the Americans with Disabilities Act, 42 U.S.C. § 12102(a), in that he is

substantially limited in the major life activity of seeing. Mr. Mazrui is a retired federal

government employee and is enrolled in the BCBS FEP.



                                                 3
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 4 of 25 PageID #:1




       8.      The National Federation of the Blind, the oldest and largest national organization

of blind persons, is a non-profit corporation duly organized under the laws of the District of

Columbia with its principal place of business at 200 East Wells Street in Baltimore, Maryland. It

has affiliates in all 50 states, Washington, D.C., and Puerto Rico. The vast majority of its

approximately 50,000 members are blind persons who are recognized as a protected class under

federal laws. The NFB is widely recognized by the public, Congress, executive agencies of

government, and the courts as a collective and representative voice on behalf of blind Americans

and their families. The organization promotes the general welfare of blind people by assisting the

blind community in their efforts to integrate themselves into society on terms of equality and by

removing barriers that result in the denial of opportunity to blind persons in virtually every

sphere of life, including health care, education, employment, family and community life,

transportation, and recreation.

       9.      The ultimate purpose of the NFB is the complete integration of blind individuals

into society on a basis of equality. This objective includes the removal of legal, economic, and

social discrimination. As part of its mission and to achieve these goals, the NFB pursues

litigation and other efforts to ensure that blind people receive equal access to health care and

employment benefits, including information regarding such.

       10.     The NFB and many of its members have long been actively involved in

promoting accessible technology for blind people so they can live and work independently in

today’s technology-dependent world. To this purpose, the NFB has established the Center of

Excellence in Nonvisual Access to provide expertise, best practices, and resources to enable

businesses, government, and educational institutions to more effectively provide accessible

information and services to the blind community. The NFB has also established the International



                                                4
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 5 of 25 PageID #:1




Braille and Technology Center for the Blind, which endeavors to promote the understanding of

accessible technology and its proliferation.

        11.    NFB members include numerous federal employees, family members, former

employees, retirees, and former spouses who reside throughout the United States. One of the

NFB’s committees is the Blind Federal Employment Committee. Many NFB members are

participants in the FEHBP and the BCBS FEP.

        12.    This action is brought by the NFB on behalf of its members and itself. The NFB

sues on behalf of its members throughout the United States who are federal employees, family

members, former employees, retirees, and former spouses who participate or are eligible to

participate in the FEHBP and the BCBS FEP. The NFB also sues in furtherance of its extensive

efforts and expenditure of resources in promoting three of its principal missions: (1)

independence of blind people; (2) equal access to health care and information regarding such for

blind people; and (3) equal access to technology for blind people. The Defendants’

discriminatory use of an inaccessible website frustrates these missions and results in the

diversion of NFB resources that otherwise could have been directed to other programs and

activities.

        13.    Defendant OPM is the chief human resources agency and personnel policy

manager for the Federal Government and administers the FEHBP. OPM is responsible for the

administration of the FEHBP, including contracting for and approving or disapproving carriers

for participation in the FEHBP; negotiating benefit and rate changes with carriers; approving the

information provided about benefits for brochures and on-line; publishing FEHBP regulations,

instructions, forms, and documents; receiving and depositing premium withholdings and

contributions, remitting premiums to carriers, and accounting for the Employees Health Benefits



                                               5
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 6 of 25 PageID #:1




Fund; making final determinations of the applicability of the FEHBP law to specific employees

or groups of employees; studying and evaluating the operation and administration of the FEHBP

law and the plans offered under it, and reporting findings to Congress; providing guidance to

agencies; auditing carriers' operations under the law; resolving disputed health insurance claims

between the enrollee and the carrier; and conducting employing agency FEHBP responsibilities

for retired employees and survivor annuitants. The federal government pays approximately 72%

of the premiums of persons enrolled in the FEHBP.

       14.     Defendant Margaret Weichert is the Acting Director of OPM.

       15.     Defendant The Blue Cross Blue Shield Association (“BCBSA”) is a national

association of 36 independent, community-based, and locally operated Blue Cross Blue Shield

companies. BCBSA contracts with OPM to establish the benefits and premiums for the BCBS

FEP offered to federal employees, family members, former employees, retirees, and former

spouses through the FEHBP.

                                  FACTUAL ALLEGATIONS

                           Federal Employment of Blind Individuals

       16.     The federal government is the nation’s largest employer and a large employer of

individuals with disabilities. The federal government prioritizes employment of people with

disabilities through Section 501 of the Rehabilitation Act, 29 U.S.C. § 791 (“Section 501”).

Blindness or “serious difficulty seeing even when wearing glasses” is a “targeted disability” for

purposes of the federal government’s nondiscrimination and affirmative action obligations under

Section 501.

       17.     As of the end of Fiscal Year 2015, nearly 10% of federal employees were

identified as having disabilities, with over 1% being individuals with targeted disabilities such as


                                                 6
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 7 of 25 PageID #:1




blindness or low vision. Additionally, over 10% of new hires were individuals with disabilities,

approximately 1.3% of whom were individuals with targeted disabilities.

               Use of the Internet and Mobile Applications by Blind Individuals

       18.     For persons both sighted and blind, the Internet is a significant source of

information, services, and transactions with instant and 24/7 availability and without the need to

travel to attain them.

       19.     People who are blind access the Internet and mobile applications from mobile

devices and/or personal computers by using keyboard controls and screen access software, which

vocalizes textual information presented visually on a computer screen or displays that

information on a user-provided refreshable braille display. Such software provides the only

method by which blind persons can independently access the Internet and associated computer

programs. When Internet websites and applications are not designed to allow for use with screen

access software, blind persons are unable to access the information, products, and services

offered through the Internet.

                                BCBS FEP’s Inaccessible Website

       20.     Defendants BCBSA, OPM, and Weichert have owned, operated, developed,

procured, maintained, and/or used fepblue.org for the purpose of providing federal employees,

family members, former employees, retirees, and former spouses with information, services,

programs, and activities, namely, information about, and procurement and management of,

health insurance benefits for eligible individuals.

       21.     Defendant BCBSA refers eligible and participating individuals to fepblue.org for

information about benefits. For example, BCBSA’s 2019 Member News document states, “Visit

our website fepblue.org regularly to learn more about your benefits. It makes it easy for you to


                                                  7
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 8 of 25 PageID #:1




keep up with the Service Benefit Plan 24/7. You can download the 2019 Blue Cross and Blue

Shield Service Benefit Plan brochures to view your official statement of benefits. Get them here:

fepblue.org/brochure.” Participants may also use fepblue.org to submit a claim or locate a

provider.

       22.    On fepblue.org, Defendant BCBSA offers MyBlue®, a “personal health website.”

BCBSA’s 2019 FEP Blue Focus document states, “We encourage you to sign up for MyBlue®

(our dedicated member website) as soon as you enroll. You can register via the app or on our

website fepblue.org.” MyBlue® allows members to log in to view their personal health record

and financial dashboard, as well as access a variety of additional services, programs, and

activities that are only available on fepblue.org. Through MyBlue® participants may participate

in the “Wellness Incentive Program,” which allows them to complete various health assessments

to receive up to hundreds of dollars in rewards. These programs are only available through

MyBlue®. The website also has helpful wellness resources and tools that are only available

online, including the online health coach and online symptom checker.

       23.    Defendant OPM includes information about the health insurance benefits and

plans available through the FEHBP on its website, https://www.opm.gov/healthcare-

insurance/healthcare/. OPM provides information on its website to allow eligible participants to

choose among available plans and provides links to the plans and their related information. On

its website, OPM provides plan brochures, including rates and patient safety information, for the

BCBS FEP and includes a link to fepblue.org.

       24.    Defendants OPM, Weichert, and BCBSA are required to ensure that their

electronic and information technologies and electronic communications are accessible to people

with disabilities. The BCBS FEP brochure for 2019 states, “Our website, www.fepblue.org,



                                               8
      Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 9 of 25 PageID #:1




adheres to the most current Section 508 Web accessibility standards to ensure that visitors with

visual impairments can use the site with ease,” and

               The Blue Cross and Blue Shield Service Benefit Plan complies
               with all applicable Federal civil rights laws, to include both Title
               VII of the Civil Rights Act of 1964 and Section 1557 of the
               Affordable Care Act. Pursuant to Section 1557, we do not
               discriminate, exclude people, or treat them differently on the basis
               of race, color, national origin, age, disability, or sex. We:

                      Provide free aids and services to people with disabilities
                       to communicate effectively with us, such as:
                       …
                       - Written information in other formats (large print,
                           audio, accessible electronic formats, other formats)
                       …

       25.     Despite the Defendants’ acknowledgment that the BCBS FEP website fepblue.org

must be accessible, the website contains programming barriers that make it incompatible with

screen access software. These barriers exist even when the website is accessed through OPM’s

website, https://www.opm.gov/healthcare-insurance/healthcare/. Thus, the Defendants have

denied and continue to deny individuals who are blind meaningful access to the information,

services, programs, and activities offered by the Defendants through fepblue.org.

       26.     The website suffers a myriad of accessibility problems, including: (1) the lack of

accessible menus and links, which would allow a blind user to navigate the website

independently by using a keyboard instead of a mouse; (2) unlabeled controls, tables, and

buttons, which preclude a blind user from accessing relevant content on the website; (3) use of

colored fonts resulting in color contrast barriers, to the detriment of users with limited vision; (4)

untagged PDF documents, including Explanation of Benefits, which prevent screen access

software from reading information in the document in the order in which it is written; and (5) the



                                                  9
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 10 of 25 PageID #:1




lack of needed navigable shortcuts like headers, which would allow a blind user to locate and

jump to relevant sections of a website quickly, while skipping irrelevant content.

        27.     Mr. Mazrui and NFB’s FEP-eligible blind members have encountered barriers on

fepblue.org. Specifically, they cannot independently access Explanation of Benefits, order new

ID cards, send secure messages, update their member, contact, or health information, complete

health assessments, or receive rewards. In addition, the inaccessible website frustrates the

missions of the NFB and results in the diversion of NFB resources that otherwise could have

been directed to other programs and activities.

        28.     For Mr. Mazrui, the obstacles to using the website have been so severe that he has

had no ability to access his health insurance information privately and independently. Instead,

Mr. Mazrui must rely on friends or family and telephone interactions with BCBSA staff, when

those staff are willing to assist him.

        29.     Because fepblue.org is not programmed to be accessible through screen access

software, Defendants OPM, Weichert, and BCBSA are denying blind people equal and

meaningful access to the information, services, programs, and activities offered through the

website to sighted individuals.

        30.     Technology exists for websites to be accessible to blind people. Screen access

technology has existed for decades. Further, widely-accepted standards exist to guide entities in

making their websites accessible to screen reader technology, including the legal standards under

Section 508 of the Rehabilitation Act. Numerous websites and applications have already been

designed to be compatible with screen access technology.

        31.     Defendants OPM, Weichert, and BCBSA are and have been aware of the access

barriers that prevent blind federal employees, family members, former employees, retirees, and



                                                  10
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 11 of 25 PageID #:1




former spouses from accessing the BCBS FEP through fepblue.org. Nevertheless, OPM,

Weichert, and BCBSA have disregarded their obligations by failing to make the website

accessible.

       32.    Congress provided a clear national mandate for the elimination of discrimination

against individuals with disabilities when it enacted the Rehabilitation Act, the Americans with

Disabilities Act, and the Affordable Care Act. Such discrimination includes barriers to

employment, health care, full integration, independent living, and equal opportunity for persons

with disabilities. In addition, Congress, through Section 508 of the Rehabilitation Act, has

specifically made clear that electronic and information technology, including websites, used by

the federal government to provide information, services, programs, and activities must be

accessible.

       33.    Defendant BCBSA has received and continues to receive Federal financial

assistance.

                                      COUNT ONE
              VIOLATION OF SECTION 508 OF THE REHABILITATION ACT
                                  (29 U.S.C. § 794d)
              Against Defendants OPM and Weichert, in her official capacity

       34.    The allegations contained in the previous paragraphs are incorporated by

reference.

       35.    Section 508 of the Rehabilitation Act, 29 U.S.C. § 794d, requires that federal

agencies “procuring … or using electronic and information technology … ensure, unless an

undue burden would be imposed on the department or agency, that the electronic and

information technology allows” individuals with disabilities, both federal employees and

members of the public, to “have access to and use of information and data that is comparable to




                                              11
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 12 of 25 PageID #:1




the access to and use of the information and data by [individuals] who are not individuals with

disabilities.” 29 U.S.C. § 794d(a)(1)(A)(i) and (ii).

       36.     Section 508 requires and authorizes the Architectural and Transportation Barriers

Compliance Board (“Access Board”) to issue accessibility standards for electronic and

information technology. 29 U.S.C. §794d(a)(2). The Access Board first issued Section 508

Standards in 2000. On January 18, 2017, the Access Board issued a final rule amending the

Section 508 Standards, effective March 21, 2017. 36 C.F.R. Part 1194.1 and App. A and App. C.

Compliance with the amended Section 508 Standards was required as of January 18, 2018.

       37.     OPM and Weichert use and procure the BCBS FEP website fepblue.org to

provide insurance benefits to federal employees, family members, former employees, retirees,

and former spouses. Fepblue.org does not comply with either the original 2000 Section 508

Standards or the 2017 amended Section 508 Standards. Despite having received notice that

fepblue.org fails to meet the applicable accessibility standards, Defendants have not ceased using

fepblue.org or remediated its inaccessibility.

       38.     By procuring or using the BCBS FEP website fepblue.org to offer healthcare

insurance as part of its FEHBP for federal employees, family members, former employees,

retirees, and former spouses, Defendants have failed to ensure that the electronic and information

technology used in fepblue.org allows individuals with disabilities to have access to and use of

information and data that is comparable to the access to and use of information and data by those

who do not have disabilities. Consequently, Defendants OPM and Weichert have failed to ensure

compliance with Section 508.

       39.     As a result of these actions, Defendants have deprived Mr. Mazrui and NFB’s

BCBS FEP-eligible blind members of the information, services, programs, and activities that are



                                                 12
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 13 of 25 PageID #:1




afforded to sighted federal employees, family members, former employees, retirees, and former

spouses. In addition, Defendants’ discriminatory use of inaccessible websites frustrates the

missions of the NFB and results in the diversion of NFB resources that otherwise could have

been directed to other programs and activities.

       40.     As a result of Defendants’ wrongful conduct, Plaintiffs have suffered and will

continue to suffer discrimination because of their disabilities.

       41.     As a result of Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive

relief pursuant to 29 U.S.C. § 794 requiring Defendants to remedy the discrimination.

       42.     Plaintiffs are also entitled to declaratory relief pursuant to 29 U.S.C. § 794.

       43.     Plaintiffs are entitled to reasonable attorneys’ fees and costs pursuant to the

Rehabilitation Act.

                                     COUNT TWO
             VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                                    (29 U.S.C. § 794)
               Against Defendants OPM and Weichert, in her official capacity

       44.     The allegations contained in the previous paragraphs are incorporated by

reference.

       45.     Section 504 of the Rehabilitation Act of 1973 (as amended) provides that:

               No otherwise qualified individual with a disability in the United
               States. . . shall, solely by reason of his or her disability, be
               excluded from the participation in, be denied the benefits of, or be
               subjected to discrimination under any program or activity receiving
               Federal financial assistance or under any program or activity
               conducted by any Executive agency[.]

               29 U.S.C. § 794 (as amended).

       46.     As part of its accessibility mandate, Section 504 requires that Defendants OPM

and Weichert afford persons with disabilities an equal opportunity to participate in or benefit

from any aid, benefit, or service that OPM provides directly or through contractual, licensing, or
                                                  13
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 14 of 25 PageID #:1




other arrangements. 5 C.F.R. § 723.130. OPM and Weichert also must furnish appropriate

auxiliary aids, including accessible electronic and information technology, where necessary to

afford individuals with disabilities an equal opportunity to participate in, and enjoy the benefit

of, a program or activity conducted by the agency. 5 C.F.R. § 723.160.

       47.     Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are “individual[s] with

a disability” as defined in 29 U.S.C. § 705(20) because each has a visual impairment that

substantially limits one or more of his or her major life activities, including the major life activity

of seeing.

       48.     Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are federal employees,

family members, former employees, retirees, or former spouses, and, therefore, are qualified to

participate in the FEHBP. Through the BCBS FEP website fepblue.org, Defendants OPM and

Weichert provide FEHBP insurance benefits to federal employees, family members, former

employees, retirees, and former spouses on behalf of OPM.

       49.     Because individuals who are blind cannot access the benefits or information that

OPM provides about the BCBS FEP on fepblue.org, Defendants OPM and Weichert have denied

Mr. Mazrui and NFB’s BCBS FEP-eligible blind members an equal opportunity to participate in,

benefit from, or enjoy the benefits of the FEHBP, which Defendants provide to nondisabled

federal employees, family members, former employees, retirees, and former spouses. These

violations are ongoing.

       50.     Because Defendants OPM and Weichert are and have been aware of the access

barriers that prevent blind federal employees, family members, former employees, retirees, and

former spouses from accessing the benefits and information that OPM provides on fepblue.org




                                                  14
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 15 of 25 PageID #:1




and nevertheless have failed to provide eligible blind individuals with an equal opportunity to

participate in or benefit from the FEHBP, Defendants’ discrimination is intentional and ongoing.

       51.       As a result of Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive

relief pursuant to 29 U.S.C. § 794 requiring Defendants to remedy the discrimination.

       52.       Plaintiffs are also entitled to declaratory relief pursuant to 29 U.S.C. § 794.

       53.       Plaintiffs are also entitled to damages pursuant to 29 U.S.C. § 794 for Defendants’

intentional discrimination.

       54.       Plaintiffs are entitled to reasonable attorneys’ fees and costs pursuant to the

Rehabilitation Act.

                                COUNT THREE
             VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                                (29 U.S.C. § 794)
                            Against Defendant BCBSA

       55.       The allegations contained in the previous paragraphs are incorporated by

reference.

       56.       Section 504 of the Rehabilitation Act of 1973 (as amended) (“Section 504”)

provides that:

                 No otherwise qualified individual with a disability in the United
                 States . . . shall, solely by reason of his or her disability, be
                 excluded from the participation in, be denied the benefits of, or be
                 subjected to discrimination under any program or activity receiving
                 Federal financial assistance or under any program or activity
                 conducted by any Executive agency[.]

                 29 U.S.C. § 794 (as amended).

       57.       As part of its accessibility mandate, the Rehabilitation Act requires recipients of

Federal financial assistance to ensure that communications with their applicants, employees, and

beneficiaries are effectively conveyed to those having impaired vision and hearing. 28 C.F.R. §

42.503(e). Recipients of Federal financial assistance must also provide persons with disabilities
                                                   15
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 16 of 25 PageID #:1




an equal opportunity to achieve the same benefits that others achieve in the program or activity

receiving Federal financial assistance. 28 C.F.R. § 42.503(b)(ii). Recipients are required to

“provide appropriate auxiliary aids to qualified handicapped persons with impaired sensory,

manual, or speaking skills where a refusal to make such provision would discriminatorily impair

or exclude the participation of such persons in a program or activities receiving Federal financial

assistance.” 28 C.F.R. § 42.503(f).

       58.     Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are “individuals with a

disability” as defined in 29 U.S.C. § 705(20) because each has a visual impairment that

substantially limits one or more of his or her major life activities, including the major life activity

of seeing.

       59.     Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are federal employees,

family members, former employees, retirees, or former spouses, and therefore are qualified to

participate in the FEHBP.

       60.     BCBSA is a corporation principally engaged in the business of providing health

care. BCBSA is a recipient of Federal financial assistance such that it is covered by the

Rehabilitation Act.

       61.     Because the BCBS FEP website fepblue.org is inaccessible to blind users,

Defendant has excluded Mr. Mazrui and NFB’s BCBS FEP-eligible blind members from equal

participation in, denied them the benefits of, or denied them an equal opportunity to achieve the

benefits of, the BCBS FEP, which it provides to nondisabled federal employees, family

members, former employees, retirees, and former spouses. Defendant has also failed to ensure

that communications with Plaintiffs are effectively conveyed. These violations are ongoing.




                                                  16
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 17 of 25 PageID #:1




       62.     Defendant BCBSA is and has been aware of the access barriers that prevent blind

federal employees, family members, former employees, retirees, and former spouses from

accessing fepblue.org and nevertheless has failed to provide Plaintiffs with an equal opportunity

to participate in or benefit from the BCBS FEP. Defendant’s discrimination is intentional and

ongoing.

       63.     Because of Defendant’s discriminatory conduct, Plaintiffs are entitled to

injunctive relief pursuant to 29 U.S.C. § 794 requiring Defendant to remedy the discrimination.

       64.     Plaintiffs are also entitled to declaratory relief pursuant to 29 U.S.C. § 794.

       65.     Plaintiffs are entitled to damages pursuant to 29 U.S.C. § 794 for the Defendant’s

intentional discrimination.

       66.     Plaintiffs are entitled to reasonable attorneys’ fees and costs pursuant to the

Rehabilitation Act.

                                    COUNT FOUR
                    VIOLATION OF THE AFFORDABLE CARE ACT
                                  (42 U.S.C. § 18116)
           Against Defendants BCBSA, OPM, and Weichert, in her official capacity

       67.     The allegations contained in the previous paragraphs are incorporated by

reference.

       68.     The Affordable Care Act mandates that:

               an individual shall not, on the ground prohibited under … section
               794 of title 29, be excluded from participation in, be denied the
               benefits of, or be subjected to discrimination under, any health
               program or activity, any part of which is receiving Federal
               financial assistance, including credits, subsidies, or contracts of
               insurance, …or under any program or activity that is administered
               by an Executive Agency…

42 U.S.C. § 18116.




                                                 17
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 18 of 25 PageID #:1




       69.      Defendants BCBSA and OPM, through Weichert, are entities that operate a health

program or activity and that receive Federal financial assistance.

       70.      Defendants are bound by the regulations implementing the Affordable Care Act,

42 C.F.R. Part 92, which specify that “an individual shall not, on the basis of … disability, be

excluded from participation in, be denied the benefits of, or otherwise be subjected to

discrimination under any health program or activity to which this part applies.” 42 C.F.R. §

92.101(a)(1).

       71.      Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are legally blind and

therefore individuals with a disability under the Affordable Care Act.

       72.      Mr. Mazrui and NFB’s BCBS FEP-eligible blind members are federal employees,

family members, former employees, retirees, or former spouses, and therefore are qualified to

participate in the FEHBP.

       73.      The FEHBP is a program or activity that is administered by OPM, which is an

Executive Agency, run by Defendant Weichert.

       74.      BCBSA receives Federal financial assistance such that it is covered by the

Affordable Care Act.

       75.       Through the inaccessible website fepblue.org, Defendants have excluded blind

people from equal participation in, denied them the benefits of, or otherwise subjected them to

discrimination under the FEHBP, specifically through the BCBS FEP. These violations are

ongoing.

       76.      Because Defendants are and have been aware of the access barriers that prevent

blind federal employees, family members, former employees, retirees, and former spouses from

accessing the BCBS FEP website fepblue.org, and nevertheless have failed to provide Plaintiffs



                                                18
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 19 of 25 PageID #:1




with an equal opportunity to participate in or benefit from the FEHBP and BCBS FEP programs,

Defendants’ discrimination is intentional and ongoing.

       77.     As a result of Defendants’ discriminatory conduct, Plaintiffs are entitled to

injunctive relief requiring Defendants to remedy the discrimination. 42 U.S.C. § 18116(a); 42

C.F.R. § 92.301(a).

       78.     Plaintiffs are also entitled to declaratory relief. 42 U.S.C. § 18116(a); 42 C.F.R. §

92.301(a).

       79.     Plaintiffs are also entitled to compensatory damages for the Defendants’

discrimination. 42 U.S.C. § 18116(a); 42 C.F.R. § 92.301(b).

       80.     Plaintiffs are also entitled to reasonable attorneys’ fees and costs. 42 U.S.C. §

18116(a).

                                COUNT FIVE
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                              (42 U.S.C. § 12182)
                           Against Defendant BCBSA

       81.     The allegations contained in the preceding paragraphs are incorporated by

reference.

       82.     Title III of the ADA guarantees that individuals with disabilities shall have full

and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

of any place of public accommodation. 42 U.S.C. § 12182; 28 C.F.R. § 36.201.

       83.     Defendants are bound by the regulations implementing Title III of the ADA,

which require that places of public accommodation ensure effective communication to

individuals with disabilities. 28 C.F.R.§ 36.303(c).

       84.     Mr. Mazrui and NFB’s FEP-eligible blind members are legally blind and

therefore individuals with a disability under the ADA.

                                                19
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 20 of 25 PageID #:1




        85.     Defendant BCBSA and its member companies are places of public

accommodation under the ADA because they are “sales or rental establishment[s],” “insurance

office[s],” and/or “other service establishment[s].” 42 U.S.C. § 12181(7)(E), (F).

        86.     Defendant BCBSA owns, operates, or maintains the website fepblue.org. The

website is a service, facility, privilege, advantage, or accommodation of BCBSA. The website

also includes information about health insurance eligibility, health insurance plans, costs, and

benefits, which are goods, services, facilities, privileges, advantages, or accommodations of

BCBSA.

        87.     The website fepblue.org contains barriers that prevent full and equal use by blind

persons, including Mr. Mazrui and NFB’s FEP-eligible blind members, using screen access

software.

        88.     Because of these barriers, BCBSA denies blind users full and equal enjoyment of

the information, goods, services, facilities, privileges, advantages, or accommodations of

fepblue.org that BCBSA makes available to the sighted public.

        89.     Defendant’s discrimination is ongoing.

        90.     As a result of Defendant’s discriminatory conduct, Plaintiffs are entitled to

injunctive relief pursuant to 42 U.S.C. § 12188 requiring BCBSA to remedy the discrimination.

        91.     Also as a result of Defendant’s discriminatory conduct, Plaintiffs are entitled to

declaratory relief.

        92.     Plaintiffs are also entitled to reasonable attorneys’ fees and costs.




                                                  20
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 21 of 25 PageID #:1




                                COUNT SIX
      VIOLATION OF THE WASHINGTON LAW AGAINST DISCRIMINATION
                   (Wash. Rev. Code Ann. § 49.60.010 et seq.)
                          Against Defendant BCBSA

          93.   The allegations contained in the preceding paragraphs are incorporated here by

reference.

          94.   The Washington Law Against Discrimination guarantees individuals with

disabilities the right to the full enjoyment of any of the accommodations, advantages, facilities,

or privileges of any place of public accommodation and prohibits acts that directly or indirectly

result in discrimination based on physical disability in any place of public accommodation.

Wash. Rev. Code Ann. §§ 49.60.030, 49.60.215 (West).

          95.   Defendant BCBSA and its member companies are places of public

accommodation under the Washington Law Against Discrimination, at minimum, because

fepblue.org is offered “for the sale of goods, merchandise, [or] services…” and “for the benefit,

use, or accommodation of those seeking health…” Wash. Rev. Code Ann. § 49.60.040(2)

(West).

          96.   Defendant BCBSA owns, operates, or maintains the website fepblue.org. The

website is an accommodation, advantage, facility, or privilege of BCBSA. The website also

includes information about health insurance eligibility, health insurance plans, costs, and

benefits, which are goods, merchandise, services, facilities, privileges, advantages, or

accommodations of BCBSA.

          97.   The website fepblue.org contains barriers that prevent full and equal use by blind

persons, including Mr. Mazrui and NFB’s FEP-eligible blind members, using screen access

software.




                                                21
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 22 of 25 PageID #:1




       98.     Because of these barriers, BCBSA denies blind users full and equal enjoyment of

the information, accommodations, advantages, facilities, or privileges that BCBSA makes

available to the sighted public.

       99.     Because BCBSA is and has been aware of the access barriers that prevent blind

persons from accessing fepblue.org and nevertheless has failed to provide Mr. Mazrui and NFB’s

FEP-eligible blind members full and equal enjoyment of the website, Defendant’s discrimination

is ongoing.

       100.    As a result of Defendants’ discriminatory conduct, Plaintiffs are entitled to

injunctive relief requiring Defendants to remedy the discrimination. Wash. Rev. Code Ann. §

49.60.030(g)(2) (West).

       101.    Plaintiffs are also entitled to declaratory relief. Wash. Rev. Code Ann. §

49.60.030(g)(2) (West).

       102.    Plaintiffs are also entitled to compensatory damages for the Defendants’

discrimination. Wash. Rev. Code Ann. § 49.60.030(g)(2) (West).

       103.    Plaintiffs are also entitled to reasonable attorneys’ fees and costs. Wash. Rev.

Code Ann. § 49.60.030(g)(2) (West).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request judgment as follows:

       A.      A declaration that Defendants OPM and Weichert violate Section 508 of the

Rehabilitation Act by discriminating against qualified individuals with disabilities by using

fepblue.org in its FEHBP;




                                              22
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 23 of 25 PageID #:1




        B.        A declaration that Defendants OPM and Weichert violate Section 504 of the

Rehabilitation Act by discriminating against qualified individuals with disabilities by using

fepblue.org in its FEHBP;

        C.        A declaration that Defendant BCBSA violates Section 504 of the Rehabilitation

Act by discriminating against qualified individuals with disabilities by using fepblue.org in the

BCBS FEP;

        D.        A declaration that Defendants BCBSA, OPM, and Weichert violate the

Affordable Care Act, 42 U.S.C. § 18116, by discriminating against qualified individuals with

disabilities by using fepblue.org in the BCBS FEP and the FEHBP, and that such discrimination

is intentional;

        E.        A declaration that the Defendant BCBSA violates Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12182, by discriminating against qualified individuals with

disabilities by using fepblue.org in the BCBS FEP;

        F.        A declaration that the Defendant BCBSA violates the Washington Law Against

Discrimination, Wash. Rev. Code Ann. § 49.60.030, by discriminating against qualified

individuals with disabilities by using fepblue.org in the BCBS FEP;

        G.        An injunction to prohibit Defendants OPM and Weichert from further violating

Section 508 of the Rehabilitation Act by procuring or using fepblue.org to offer the FEHBP for

as long as fepblue.org is inaccessible to blind individuals;

        H.        An injunction to prohibit the Defendants from further violating Section 504 of the

Rehabilitation Act by failing to provide Plaintiffs equal access to the FEP and its information,

programs, activities, and services through fepblue.org, and failing to provide effective

communication through fepblue.org;



                                                  23
     Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 24 of 25 PageID #:1




       I.      An injunction to prohibit the Defendants from further violating 42 U.S.C. § 18116

of the Affordable Care Act by failing to provide Plaintiffs equal access to the FEP and its health

programs, services, or activities through fepblue.org, and to provide Mr. Mazrui and NFB’s FEP-

eligible blind members effective communication through fepblue.org;

       J.      An injunction to prohibit Defendant BCBSA from further violating Title III of the

ADA by creating and maintaining fepblue.org so that it is inaccessible to blind individuals;

       K.      An injunction to prohibit Defendant BCBSA from further violating the

Washington Law Against Discrimination by creating and maintaining fepblue.org so that it is

inaccessible to blind individuals;

       L.      Compensatory damages pursuant to 42 U.S.C. § 18116, 29 U.S.C. § 794, and

Wash. Rev. Code Ann. § 49.60.030(g)(2);

       M.      Plaintiffs’ reasonable attorneys’ fees, expenses, and costs of suit for the Plaintiffs

as provided by law; and

       N.      Such other and further relief as the Court deems just and proper.

Dated: September 19, 2019
                                              Respectfully submitted,

                                               /s/ Rachel M. Weisberg

                                               Eve Hill (pro hac vice pending)
                                               ehill@browngold.com
                                               Emily L. Levenson (pro hac vice pending)
                                               elevenson@browngold.com
                                               Sharon Krevor-Weisbaum (pro hac vice pending)
                                               skw@browngold.com
                                               BROWN, GOLDSTEIN & LEVY, LLP
                                               120 E. Baltimore Street, Suite 1700
                                               Baltimore, MD 21202
                                               Telephone:     (410) 962.1030
                                               Facsimile:     (410) 385.0869


                                                24
Case: 1:19-cv-06249 Document #: 1 Filed: 09/19/19 Page 25 of 25 PageID #:1




                                  Barry C. Taylor
                                  barryt@equipforequality.org
                                  Rachel M. Weisberg
                                  rachelw@equipforequality.org
                                  Amy F. Peterson
                                  amy@equipforequality.org
                                  EQUIP FOR EQUALITY
                                  20 N. Michigan Avenue, Suite 300
                                  Chicago, IL 60602
                                  Telephone: (312) 341.0022
                                  Facsimile: (312) 541.7544

                                  Attorneys for Plaintiffs




                                   25
